UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 06-7799



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


MARCELLUS REID,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (1:92-cr-00149)


Submitted:   March 28, 2007                 Decided:   April 11, 2007


Before MICHAEL, TRAXLER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Marcellus Reid, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Marcellus Reid appeals the district court’s order denying

his petition for writ of error coram nobis.    We have reviewed the

record and find no reversible error.    Accordingly, we affirm for

the reasons stated by the district court.    United States v. Reid,

No. 1:92-cr-00149 (E.D. Va. filed Sept. 22, 2006; entered Sept. 27,

2006).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           AFFIRMED




                               - 2 -